Citation Nr: 0331236	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  03-03 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an increased evaluation for low back 
syndrome, currently assigned a 10 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1953 to September 1955, appealed that decision to the Board, 
and the case was referred to the Board for appellate review.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

In VA Form 9 dated March 2003, the veteran indicated that he 
had received treatment at a chiropractic clinic.  The 
December 2001 VA examiner also stated that the veteran 
received chiropractic treatment once a month, had also gone 
to an orthopedic surgeon, and had a cortisone block several 
times.  However, although the claims file contains a 
November 2002 private report of a lumbar epidurogram with 
therapeutic injection, it does not appear that the veteran's 
complete medical records relating to treatment of his back 
have been obtained and associated with the claims file 
including those of Paul Bergstrand, M.D. who the veteran 
references in a December 2002 statement.  Such records are 
relevant and may prove to be probative.  Therefore, the RO 
should attempt to obtain and associate with the claims file 
these treatment records.

In addition, private treatment records dated November 2002 
indicate that the veteran also has spinal stenosis and disc 
pathology, which is a nonservice-connected disability.  
Although the veteran was afforded a VA examination, the 
examiner did not discuss the disc problems and the 
likelihood that the disc pathology is related to the 
veteran's service-connected disability.  Therefore, the 
Board is of the opinion that a VA examination and medical 
opinion are necessary for the purpose of determining whether 
the symptomatology is a manifestation of the service-
connected disability.

The Board notes further that the schedular criteria used to 
evaluate back disorders have been revised.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) (effective Sept. 23, 2003) (to 
be codified at 38 C.F.R. § 4.71a).  See also 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  However, although the 
RO did consider the revised criteria at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 in connection with this appeal, the 
veteran's disability has not been evaluated under the more 
recent revised criteria.  Thus, further review by the RO is 
necessary.  

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Federal Circuit found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA notification letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of 
the statutory one-year period provided for response.  
Therefore, since this case is being remanded for additional 
development, the RO will have an opportunity to address this 
matter.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers 
who have provided treatment for his 
back disorder.  A specific request 
should be made for information 
regarding the veteran's chiropractor 
and orthopedic surgeon and including 
the records of Paul Bergstrand, M.D.  
After acquiring this information and 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.

2.  The veteran should be afforded an 
examination to ascertain the severity 
and manifestations of his back 
disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether it 
is at least as likely as not that the 
veteran's disc pathology is related to 
the veteran's service-connected low 
back syndrome disorder for which he is 
service-connected.  The examiner is 
also requested to identify which 
symptomatology is a manifestation of 
the service-connected disability alone.  
If it is not possible to distinguish 
symptomatology due to the service-
connected disability from that due to 
nonservice-connected disability, the 
examiner should so state.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts 
and medical principles.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2003), copies of all 
pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  In addition to the development 
requested above, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied 
in accordance with the recent decision 
in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.

The RO should also review the veteran's 
claim under the revised schedular 
criteria for evaluating the spine that 
were effective September 26, 2003.  See 
68 Fed. Reg. 51454-51458 (Aug. 27, 
2003) (to be codified at 38 C.F.R. 
§ 4.71a).   

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



